 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Swarm Technology LLC,                               No. CV-21-00438-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Amazon.com Incorporated, et al.,
13                  Defendants.
14
15          This matter is before the Court pursuant to its own Order (Doc. 31). In that Order,
16   the Court temporarily stayed discovery so that briefing of the Motion to Dismiss could be
17   completed. (Id.) The Court also informed the parties it would resolve Defendants’ request
18   to stay the case pending resolution of the Motion Dismiss by June 21, 2021. (Id.)
19          Having reviewed the briefing and finding good cause, the Court will grant
20   Defendants’ request to stay all proceedings in this case. In addition, the Court will grant
21   Defendants’ request to hold oral argument on its Motion to Dismiss. The parties are invited
22   to focus their arguments on the two-step test for determining patent ineligibility as set forth
23   in Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. 208 (2014).
24          Accordingly,
25          IT IS HEREBY ORDERED that Defendants’ request to stay proceedings in this
26   case is granted until the Court issues its ruling on Defendants’ Motion to Dismiss (Doc. 29).
27   …
28   …
 1         IT IS FURTHER ORDERED that the Court will hear oral argument on the Motion
 2   to Dismiss (Doc. 29) on July 9, 2021, at 10:00 AM in Courtroom 605, 401 West
 3   Washington Street, Phoenix, AZ 85003.
 4         Dated this 21st day of June, 2021.
 5
 6
 7                                              Honorable Diane J. Humetewa
 8                                              United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
